Citation Nr: 0914298	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to service-
connected diabetes mellitus.  

2.	Entitlement to service connection for impotence secondary 
to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 2004, a hearing was held at 
the RO in front of a Decision Review Officer (DRO).  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in March 2007 and 
September 2008 for additional development.   


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show a 
current diagnosis of peripheral neuropathy of the lower 
extremities that was caused by or aggravated by service or a 
service-connected disability.  

3.	The competent medical evidence of record does not show 
that impotence was caused by or aggravated by service or a 
service-connected disability.  




CONCLUSIONS OF LAW

1.	Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred or aggravated, and is was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).  

2.	Impotence was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was originally sent a VCAA letter in April 
2003 that only addressed direct service connection.  Another 
VCAA notice was sent in April 2007 pursuant to the March 2007 
Board Remand.  This letter addressed the notice elements for 
secondary service connection.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The April 2007 letter also included the notice elements as 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The letter specifically included the requirements to 
establish service connection and that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2008 Supplemental Statement of the Case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Additionally the timing of the Dingess notice was also not 
prejudicial because service connection is being denied, hence 
no rating or effective date will be assigned with respect to 
the claimed disabilities.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing at the RO in 
September 2004.  The appellant was afforded VA medical 
examinations in April 2003, February 2005 and April 2008.  
The Board further finds that the RO complied with the March 
2007 and September 2008 Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008)

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Peripheral Neuropathy

The Board notes that the service treatment records do not 
show complaints of or treatment for peripheral neuropathy in 
service nor is there objective evidence of peripheral 
neuropathy manifest to a compensable degree within one year 
of service.  Furthermore, the Veteran does not allege direct 
service connection for peripheral neuropathy.  In the January 
2004 VA Form 9, the Veteran specifically alleged that 
peripheral neuropathy of the lower extremities began post-
service after he was diagnosed with diabetes mellitus.  As 
such, the Board finds that direct service connection is not 
warranted.  The Veteran contends that peripheral neuropathy 
is secondary to his service-connected diabetes mellitus.  In 
the September 2004 hearing at the RO, the Veteran described 
feelings of cramping and numbness in his feet.  

In the April 2003 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  Although the examiner rendered a diagnosis of mild 
stages of diabetic neuropathy, she was unable to opine if the 
neuropathy was caused by the Veteran's diabetes mellitus 
because of the Veteran's history of heavy alcohol use and 
back surgery.  

In February 2005, the same examiner as in April 2003, 
identified as a nurse practitioner, found that the Veteran 
had diminished sensation in the forefoot, bilaterally.  
Again, although the examiner rendered a diagnosis of diabetic 
neuropathy, she also appeared to state that the Veteran's 
neuropathy was at least as likely as not due to a history of 
heavy alcohol use.  In light of the inadequacies in the April 
2003 and February 2005 medical reports, the Board remanded 
the case to the RO in March 2007 for a clarifying opinion on 
the issues before the Board.  

In the April 2008 VA Compensation and Pension Examination, 
the Veteran was examined by a physician.  The examiner 
reviewed the claims file and considered the Veteran's medical 
history.  The examiner found that there was no peripheral 
neuropathy in the Veteran's lower extremities.  Instead, the 
VA examiner diagnosed the Veteran with plantar fasciitis 
which was not related to diabetes mellitus.  The Board notes 
that this diagnosis is also consistent with the VA treatment 
records.  

Based on the foregoing, the Board finds that secondary 
service connection is not warranted for peripheral 
neuropathy.  First, the most recent VA examination does not 
show that the Veteran has a current disability of peripheral 
neuropathy.  Without a current diagnosis of a disability, 
service connection is not warranted.  

Second, the Board notes that while the April 2003 and 
February 2005 VA examinations include diagnoses of diabetic 
neuropathy, those medical reports provide an insufficient 
basis upon which to render a favorable decision in this case.  
In this regard, in the April 2003 report, the examiner was 
unable to determine the cause of what she diagnosed as 
diabetic neuropathy, noting the possibility of multiple 
etiological factors.  In her second report of February 2005, 
again, while she provided a diagnosis of diabetic neuropathy, 
she also appeared to state that the Veteran's neuropathy was 
at least as likely as not due to a history of heavy alcohol 
use.  Basically, the two cited opinions are either equivocal 
and speculative or unclear and, at most, do little more than 
indicate the possibility that the Veteran's claimed 
disability is related to a service-connected disability.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship); see also 38 C.F.R. § 3.102 
(2008) (reasonable doubt does not include resort to 
speculation or remote possibility).  As the opinions do not 
establish a sufficient nexus between diabetes mellitus and 
neuropathy, service connection is not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between the cramping and numbness in his 
feet and his service-connected diabetes mellitus.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as a diagnosis or etiology of a 
disability.  While a layman such as the Veteran can certainly 
attest to his current symptoms, he is not competent to 
provide an opinion linking a disability to a service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for peripheral 
neuropathy secondary to diabetes mellitus must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Impotence

The Board notes that the service treatment records do not 
show complaints of or treatment for impotence in service.  
Furthermore, the Veteran does not allege direct service 
connection for impotence.  As such, the Board finds that 
direct service connection is not warranted.  The Veteran 
contends that impotence is secondary to his service-connected 
diabetes mellitus.  In the September 2004 DRO hearing, the 
Veteran indicated that he had erectile dysfunction in the 
1980s, but first sought treatment for it in 2000.  

Private medical records reveal that the Veteran sought 
treatment for sexual dysfunction in March 2000.  The Veteran 
reported that he experienced erectile problems for the 
previous 8 months.  

In the April 2003 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran was diagnosed with impotence.  The 
examiner noted that it was not responding to Viagra.  The 
examiner was unable to opine if it was caused by diabetes 
mellitus because of the longstanding alcohol use, tobacco use 
and obesity.  Additionally, the examiner noted that the 
Veteran was taking Atenolol, a beta blocker, which also 
caused impotence.  In February 2005, the same examiner 
identified as a nurse practitioner, found that the Veteran's 
impotence was treated with Viagra for the past 4 years, but 
did not provide an opinion as to etiology.  

In the April 2008 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, considered the 
Veteran's medical history and examined the Veteran.  The 
Veteran was diagnosed with erectile dysfunction.  The Veteran 
indicated that he had erectile dysfunction for 5 years.  The 
examiner opined that it was less likely as not that erectile 
dysfunction was secondary to diabetes mellitus because the 
diagnosis of erectile dysfunction predated the diagnosis of 
diabetes mellitus.  The examiner also found that diabetes 
mellitus did not aggravate the erectile dysfunction because 
it was responsive to Levitra and the diabetes was considered 
mild.  

The Board finds that service connection for impotence is not 
warranted.  Although there is a current diagnosis, the most 
probative medical evidence of record does not show that it 
was caused by or aggravated by service-connected diabetes 
mellitus.  The nurse practitioner in April 2003 was unable to 
determine whether the cause of the Veteran's impotence was 
diabetes mellitus, noting several possible etiologies 
including a past history of alcohol abuse, tobacco use, 
obesity, and medication.  Additionally, the VA examiner in 
April 2008 specifically opined that erectile dysfunction was 
not related to or aggravated by diabetes mellitus and 
provided a sufficient rationale for his opinion.  As the 
medical evidence of record does not establish that diabetes 
caused or aggravated the Veteran's erectile dysfunction, 
service connection is not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between the impotence and his service-
connected diabetes mellitus.  However, as a layman, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Espiritu, supra.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for impotence 
secondary to diabetes mellitus must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities secondary to service-connected diabetes mellitus 
is denied. 

Service connection for impotence secondary to service-
connected diabetes mellitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


